

Exhibit 10.7
Gran Tierra Energy Brasil Ltda.
Av. das Américas, 3500 – Ed. Londres - salas 515 e 516


Barra da Tijuca, Rio de Janeiro


Brasil CEP: 22.640-102
 



Attention Julio Moreira                                February 21, 2013


Re: Executive Employment Agreement between you and Gran Tierra Energy Brasil
Ltda. (“GTB”), a Brazilian company, an affiliate company of Solana Resources
Ltd. (“Solana”), and Gran Tierra Energy Inc., an Alberta, Canada corporation
(“Gran Tierra”).


Dear Julio:
The Compensation Committee of the Board and Board of Directors have approved the
increase to the annual maximum membership cost of a golf club and to monthly
club maintenance fees.
As a result, we are pleased to propose that the following sentence in
“Perquisites and Expenses” set out in Article 8 of the Executive Employment
Agreement be amended such that it be changed from “GTB will reimburse the
Executive for the membership cost of a Golf Club and to monthly club maintenance
fees to a maximum of R$ 13,200/annum” to “GTB will reimburse the Executive for
the membership cost of a Golf Club and to monthly club maintenance fees to a
maximum of R$ 17,000/annum”.


Sincerely,
Gran Tierra Energy Inc.
/s/ Dana Coffield
Dana Coffield
I hereby accept and agree to the foregoing amendment to the Executive Employment
Agreement:
Signature: /s/ Julio Moreira    
Date: February 21, 2013

